EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Christopher D. Wright (Reg. No. 66,469) on December 30, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Replaced all the claims as below:

1. 	(Currently Amended) A radio-frequency-based communications apparatus, comprising:
an antenna; 
a near field communication (NFC) radio frequency module and an electronic product code (EPC) radio frequency module separately connected to the antenna;
an NFC processing module connected to the NFC radio frequency module, the NFC processing module comprising, 		a first circuit comprising a first decoder and a central processing unit (CPU) configured to process first input signals satisfying a first NFC protocol, 		a second circuit comprising a second decoder and a logic circuit configured to process second input signals satisfying a second NFC protocol different from the first NFC protocol, and 		a power control circuit that operates one of the CPU or the logic circuit based on an input NFC protocol of an input signal received from the antenna, wherein operating the CPU or the logic circuit comprises suppressing the CPU when the input NFC protocol is the second NFC protocol and suppressing the logic circuit when the input NFC protocol is the first NFC protocol; and 
an EPC processing module connected to the EPC radio frequency module, 


2. 	(Currently Amended) The apparatus of claim 1, wherein:
the first NFC protocol is associated with a first communication distance, and 
the second NFC protocol is associated with a second communication distance different from the first communication distance;
the CPU circuit is configured to process first decoded signals output by the first decoder; and
the logic circuit is configured to process second decoded signals output by the second decoder.

3. 	(Canceled) 

4. 	(Currently Amended) The apparatus of claim 1, wherein: 
the NFC radio frequency module is configured to output first information satisfying the first NFC protocol based on the input signal received from the antenna; and
the CPU circuit is connected to the NFC radio frequency module using the power control circuit, and 
the power control circuit is configured to control the CPU circuit based on the first information, wherein controlling the CPU circuit comprises suppressing the CPU circuit when a communication distance of the input NFC protocol is greater than a predetermined threshold.

5. 	(Currently Amended) The apparatus of claim 4, wherein:
the logic circuit is connected to the NFC radio frequency module using the power control circuit; and 
the power control circuit is configured to suppress the logic circuit when the communication distance of the input NFC protocol is less than the predetermined threshold.

6. 	(Original) The apparatus of claim 5, wherein the EPC processing module is connected to at least one of a first encryption/decryption unit of the CPU circuit or a second 

7. 	(Original) The apparatus of claim 1, further comprising an energy receiving module, wherein the energy receiving module is separately connected to the antenna, the NFC radio frequency module, and the EPC radio frequency module.

8. 	(Original) The apparatus of claim 1, further comprising a storage module, wherein the storage module is separately connected to the NFC processing module and the EPC processing module, the apparatus is an anti-counterfeit electronic label, and the storage module stores anti-counterfeit information.

9. 	(Currently Amended) The apparatus of claim 8, wherein the logic circuit is configured to encrypt the anti-counterfeit information based on control of the power control circuit and a key stored in the storage module.

10. 	(Previously Presented) The apparatus of claim 1, wherein: 
the NFC radio frequency module and the NFC processing module process signals having first frequencies sensed by the antenna;
the EPC radio frequency module and the EPC processing module process signals having a second frequency sensed by the antenna; and
 each first frequency is different from the second frequency.

11. 	(Currently Amended) An information processing method, the method comprising:
receiving, by an antenna of a radio-frequency-based communication apparatus, an input signal having an input frequency and transmitted according to a particular communication protocol;
determining whether the input frequency is a first frequency or a second frequency; and
processing the input signal, wherein processing the input signal comprises,
responsive to determining that the input frequency is the first frequency, processing the input signal using an NFC radio frequency module and an NFC processing module of the radio-frequency-based communication apparatus, wherein processing the input signal using the NFC radio frequency module and the NFC processing module comprises,	
	determining whether an input NFC protocol according to which the input signal was transmitted is a first NFC protocol or a second NFC protocol,

	operating, by a power control circuit of the radio-frequency-based communication apparatus, a first circuit comprising a first decoder and a central processing unit (CPU) configured to process first input signals satisfying the first NFC protocol, 
	suppressing a logic circuit of a second circuit comprising a second decoder and the logic circuit configured to process second input signals satisfying the second NFC protocol, and
	processing, by the CPU, the input signal,
	in response to determining that the input NFC protocol is the second NFC protocol,
	operating, by the power control circuit, the second circuit, 
	suppressing the CPU, and
	processing, by the logic circuit, the input signal; and
responsive to determining that the input frequency is a second frequency different from the first frequency, processing the input signal using an electronic product code (EPC) radio frequency module and an EPC processing module of the radio-frequency-based communication apparatus,
wherein the NFC radio frequency module and the EPC radio frequency module are separately connected to the antenna. 

12. 	(Currently Amended) The method of claim 11, further comprising:
decoding the input signal using the first decoder configured to decode signals transmitted according for the first NFC protocol, and 
processing, by the CPU circuit, a first decoded signal output by the first decoder; and
in response to determining that the input NFC protocol is the second NFC protocol,
decoding the input signal using the second decoder configured to decode signals transmitted according to the second NFC protocol, and 
processing, by the logic circuit, a second decoded signal output by the second decoder.

13. 	(Previously Presented) The method of claim 12, further comprising operating, by the power control circuit of the radio-frequency-based communication apparatus, the CPU circuit and 

14. 	(Canceled)

15. 	(Original) The method of claim 12, wherein the EPC processing module is connected to at least one of a first encryption/decryption unit of the CPU circuit or a second encryption/decryption unit of the logic circuit.

16. 	(Original) The method of claim 11, wherein the radio-frequency-based communication apparatus comprises an energy receiving module, wherein the energy receiving module is separately connected to the antenna, the NFC radio frequency module, and the EPC radio frequency module.

17. 	(Original) The method of claim 11, wherein the radio-frequency-based communication apparatus comprises a storage module, wherein the storage module is separately connected to the NFC processing module and the EPC processing module, the apparatus is an anti-counterfeit electronic label, and the storage module stores anti-counterfeit information.

18. 	(Previously Presented) The method according to claim 11, wherein:
the radio-frequency-based communication apparatus comprises a storage module that stores anti-counterfeit data and a key; 
processing the input signal comprises encrypting the anti-counterfeit data by a logic circuit of the NFC processing module using the key to obtain encrypted anti-counterfeit data; and 
the method further comprises sending information comprising the encrypted anti-counterfeit data to a reader/writer using the NFC radio frequency module and the antenna.

19. 	(Currently Amended) The method of claim 11, wherein: 
the radio-frequency-based communication apparatus comprises a storage module that stores a private key, a public key, and a first digital signature of an authority for the public key; 
the input signal comprises first information comprising a first random number; 
processing the input signal comprises signing anti-counterfeit data and a random number by the CPU using the private key to obtain a second digital signature; and
the method further comprises sending, for a reader/writer, second information comprising the anti-counterfeit data, the public key, the first digital signature, and the second digital signature 

20. 	(Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by an antenna of a radio-frequency-based communication apparatus, an input signal having an input frequency and transmitted according to a particular communication protocol;
determining whether the input frequency is a first frequency or a second frequency; and
processing the input signal, wherein processing the input signal comprises,
responsive to determining that the input frequency is the first frequency, processing the input signal using an NFC radio frequency module and an NFC processing module of the radio-frequency-based communication apparatus, wherein processing the input signal using the NFC radio frequency module and the NFC processing module comprises,	
	determining whether an input NFC protocol according to which the input signal was transmitted is a first NFC protocol or a second NFC protocol,
	in response to determining that the input NFC protocol is the first NFC protocol,
	operating, by a power control circuit of the radio-frequency-based communication apparatus, a first circuit comprising a first decoder and a central processing unit (CPU) configured to process first input signals satisfying the first NFC protocol, 
	suppressing a logic circuit of a second circuit comprising a second decoder and the logic circuit configured to process second input signals satisfying the second NFC protocol, and
	processing, by the CPU, the input signal,
	in response to determining that the input NFC protocol is the second NFC protocol,
	operating, by the power control circuit, the second circuit, 
	suppressing the CPU, and
	processing, by the logic circuit, the input signal; and
responsive to determining that the input frequency is a second frequency different from the first frequency, processing the input signal using an electronic product code (EPC) radio frequency module and an EPC processing module of the radio-frequency-based communication apparatus,


Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed December 30, 2021. 

The proposed amendment has been entered and made of record.  Claims 1, 2, 4, 5, 9, 11, 12, 19 and 20 have been amended to more particularly point out and distinctly claim the invention.   
Claims 3 and 14 has been cancelled.

Applicant's amendment with respect to the pending claims 1, 2, 4-13 and 15-20, filed December 30, 2021, places the application in condition for allowance.

Claims 1, 2, 4-13 and 15-20 are allowed as evident by applicant’s amendment and arguments.

Referring to claims 1, 11 and 20, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that that NFC processing module includes a first circuit comprising a first decoder and a central processing unit (CPU) configured to process first input signals satisfying a first NFC protocol, 		a second circuit comprising a second decoder and a logic circuit configured to process second input signals satisfying a second NFC protocol different from the first NFC 
an EPC processing module connected to the EPC radio frequency module, 
wherein the NFC radio frequency module and the NFC processing module are configured to process signals transmitted according to predetermined NFC protocols including the first NFC protocol and the second NFC protocol, and the EPC radio frequency module and the EPC processing module are configured to process signals transmitted according to one or more predetermined EPC protocols.

Claims 2, 4-10, 12, 13 and 15-19 depend either directly or indirectly upon independent claims 1, 11 and 20; therefore, these claims are also allowed by virtue of their dependencies.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.





/NAM V NGUYEN/
Primary Examiner, Art Unit 2684